DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment for application 16/565772 filed 06/17/2021.  
Claims 1-6 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over IZUMI et al. (U.S. 3720615).
Regarding claims 1 and 5, IZUMI et al. teach oil-soluble rust preventative compositions.
IZUMI et al. teach that the oil-soluble rust preventative compositions may be used for fuel oils or lubricating oils.  Diesel fuel oils are taught in lines 1-3 of column 3.
partial ester of said acid with an aliphatic alcohol having 1 to 18 carbon atoms.
An example is caught in lines 19-30 of column 2 with the formula:

    PNG
    media_image1.png
    169
    607
    media_image1.png
    Greyscale

The formula is taught to comprise a cyclohexene ring. (six-membered ring)
The polycarboxylic acids are taught in lines 61-66 of column 1 to be formed from unsaturated fatty acid with maleic anhydride.
Examples of dimerized fatty acids are taught in lines 54-60 of column 1 to include eleostearic acid (C18).  Conjugated fatty acids are taught in lines 19-24 of column 2. (reaction of FAME with maleic anhydride to form FAME/MA)
IZUMI et al. also teaches partial ester of said acid with an aliphatic alcohol having 1 to 18 carbon atoms. (reacting FAME/MA with alkyl alcohol to form FAME/MA/ester)
Regarding claims 2, and 6, IZUMI et al. do not explicitly teach that the diesel fuel oil has less than 15 ppm sulfur.

It would be well within one of ordinary skill in the art to add the oil-soluble rust preventative compositions that IZUMI et al. teach to a ULSD with a reasonable expectation of success.  
Regarding claims 3 and 4, IZUMI et al. do not explicitly teach the source of the fatty acids is from tung oil or produced from unsaturated fatty acids from plant oils.
It is noted that tung oil inherently comprises alpha-eleostearic acid, oleic acid, palmitic acid and linoleic acid.
It is further noted that product by process are not limited to the manipulations of the recited steps, only the structure implied by the steps.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
.

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that IZUMI et al. teach polycarboxylic acids or their partial esters but that the partial esters refer to esters before reacting with maleic anhydride.   Applicant argues that the current claims teach a later esterification step as well.  
This is not persuasive as IZUMI et al. teach in lines 38-60 of column 1 that the polycarboxylic acids include unsaturated fatty acid-maleic anhydride addition products having 16-22 carbon.  Further support can be found in reference claim 1 which teaches unsaturated monooleic, dienoic or trienoic fatty acid-maleic anhydride addition products having 16 – 22 carbon atoms and their lower alkanol esters.  Esterification of unsaturated fatty acid-maleic anhydride addition products having 16-22 carbons would be expected substantially the same product as claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BREKAN et al. (U.S. 9481850) teach maleinized ester derivatives that are formed from an unsaturated linear aliphatic carboxylic acid methyl ester, maleic anhydride and a monohydric alcohol.  

    PNG
    media_image2.png
    591
    900
    media_image2.png
    Greyscale

JOHNSON et al. (USPGPUB 20090065736) teaches chemical modification of maleated fatty acids.  JOHNSON et al. teach in paragraph 58 a diels alder product 

    PNG
    media_image3.png
    340
    522
    media_image3.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MING CHEUNG PO/           Examiner, Art Unit 1771   



/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771